Exhibit 1 BIOLINE RX LTD. NOTICE OF SPECIAL GENERAL MEETING OF THE HOLDERS OF ORDINARY SHARES AND PROXY STATEMENT November 2, 2011 Bioline RX Ltd. NOTICE OF SPECIAL GENERAL MEETING OF SHAREHOLDERS November 2, 2011 Notice is hereby given that a Special General Meeting of the Shareholders (the “Meeting”) of Bioline RX Ltd. (the “Company”) will be held at the offices of Yigal Arnon & Co., 1 Azrieli Center, 46th Floor, Tel-Aviv, Israel, on November 2, 2011, at 11:00 a.m. for the following purpose: 1. To approve an extension of the exercise period of the series II options issued to the public on December 27, 2009 (the “Series II Options”), from December 28, 2011 until June 30, 2013. Approval of the Proposal to be presented at the Meeting requires the affirmative vote of Entitled Shareholders (defined below) present in person or by proxy or by providing a written ballot and holding our ordinary shares, nominal value New Israeli Shekels (“NIS”) 0.01 each (the “Ordinary Shares”), amounting in the aggregate to the majority of the Entitled Shareholders participating in the meeting who hold at least 75% of the voting power of the Entitled Shareholders who are present in person or by proxy or by providing a written ballot and vote on such proposal. A shareholder is an "Entitled Shareholder" if the percentage of Ordinary Shares held by such shareholder out of all of our issued and outstanding Ordinary Shares on the Record Date (as defined below) is greater than the percentage of Series II Options held by such shareholder out of all of the issued and outstanding Series II Options on the date of the meeting. The "Record Date" is October 3, 2011. Subject to the foregoing, you may attend the meeting in person and vote thereat, appoint a proxy, or vote by written ballot. For those who wish to vote by proxy, a proxy card is attached to the proxy statement accompanying this notice. The written ballot (available in Hebrew only), which includes the details regarding its use, is available at www.magna.isa.gov.il or at www.maya.tase.co.il and may also be obtained by directly addressing the Company as its registered office at 19 Hartum St, PO Box 45158, Har Hotzvim, Jerusalem, 91450, Israel. By Order of the Board of Directors, Bioline RX Ltd. Date: September 26, 2011 PROXY STATEMENT BIOLINE RX LTD. 19 Hartum St., Post Office Box 45158 Har Hotzvim, Jerusalem Israel, 91450 SPECIAL GENERAL MEETING OF SHAREHOLDERS November 2, 2011 The enclosed proxy is being solicited by our Board of Directors for use at our special general meeting of shareholders (the “Meeting”) to be held on at 11:00 a.m., on November 2, 2011, or at any adjournment thereof, at the offices of our attorneys, Yigal Arnon & Co., 1 Azrieli Center, Tel Aviv, Israel. The record date for determining which of our shareholders is entitled to notice of, and to vote at, the Meeting is established as of the close of trade on October 3, 2011 (the "Record Date"). On the date hereof, we have outstanding and entitled to vote 123,592,794 of our ordinary shares, nominal value New Israeli Shekels (“NIS”) 0.01 each (the “Ordinary Shares”). INFORMATION CONCERNING SOLICITATION AND VOTING Record Date and Shares Outstanding You are entitled to vote at the Meeting if you were an Entitled Shareholder (as defined below) at the close of trade on the Record Date. Subject to the terms described herein, you are also entitled to vote at the Meeting if you held Ordinary Shares through a bank, broker or other nominee which was a shareholder of record of the Company at the close of trade on the Record Date or which appeared in the participant listing of a securities depository on that date. Quorum, Voting and Solicitation and Revocation of Proxies. At least two Entitled Shareholders (as defined below) who attend the Meeting in person or by proxy who hold or represent together at least 25% of the voting rights of our issued share capital will constitute a quorum for the Meeting.If a quorum is not present within half an hour from the time scheduled for the Meeting, the Meeting will be adjourned to the following week, at the same time and place, without it being necessary to notify our shareholders. A quorum at such adjourned meeting shall be two Entitled Shareholders present in person or by proxy. Each outstanding Ordinary Share held by a shareholder is entitled to one vote. Shareholders entitled to vote at the meeting may attend the Meeting in person and vote thereat, appoint a proxy, or vote by written ballot. The proxy card must be received by the Company 48 hours prior to the time of the meeting to be validly included in the tally of ordinary shares voted at the Meeting. Please follow the instructions on the proxy card. Shareholders who hold share through members of the Tel-Aviv Stock Exchange and intend to vote their share with in person or by proxy must deliver to the Company an ownership certificate, confirming their ownership of share of the Company on the record date. You may change your mind and cancel your proxy card by filing a written notice of revocation with the Company, by completing and returning a duly executed proxy card bearing a later date or by voting in person at the Meeting. Attendance at the Meeting will not in and of itself constitute revocation of proxy. Shares represented by a valid proxy card will be voted in favor of the proposed resolution to be presented at the Meeting, unless you clearly vote against a specific resolution. The written ballot (available in Hebrew only), which includes the details regarding its use is available at www.magna.isa.gov.il or at www.maya.tase.co.il and may be obtained directly by addressing the Company at its registered office in Israel. A written ballot must be submitted at least 48 hours before the time of the Meeting to be validly included in the tally of ordinary shares voted at the Meeting. Approval of the Proposal to be presented at the Meeting requires the affirmative vote of Entitled Shareholders present in person or by proxy or by providing a written ballot and holding our ordinary shares amounting in the aggregate to the majority of the Entitled Shareholders participating in the meeting who hold at least 75% of the voting power of the Entitled Shareholders who are present in person or by proxy or by providing a written ballot and vote on such proposal. A shareholder is an "Entitled Shareholder" if the percentage of Ordinary Shares held by such shareholder out of all of our issued and outstanding Ordinary Shares on the Record Date is greater than the percentage of Series II Options held by such shareholder out of all of the issued and outstanding Series II Options on the date of the meeting. For the purposes of calculation, on the date hereof, the number of our issued and outstanding Ordinary Shares is 123,592,794 and the number of issued and outstanding Series II Options is 7,528,946.Should there be any changes to the number of our outstanding securities as described above prior to the Record Date, we shall issue an immediate report disclosing such fact and the updated number of outstanding securities. Please Note: We have also convened a meeting of the holders of our Series II Options to approve the same proposal being brought for the approval of our shareholders. Approval of the extension of the exercise period for Series II Options shall only become effective if approved by the requisite majority of each meeting and by the district court thereafter. 2 PROPOSAL EXTEND EXERCISE PERIOD OF SERIES II OPTIONS On December 27, 2009, we issued 7,528,946 Series II Options to the public pursuant to a shelf offering report, which was published under a shelf prospectus dated May 3, 2009. Each Series II Option is exercisable into one of our Ordinary Shares, par value NIS 0.01 each. The Series II Options are currently due to expire on December 28, 2011. On May 15, 2011, our Board of Directors, along with our Audit Committee, approved an extension of the exercise period of the Series II Options until June 30, 2013. The resolution to extend the exercise period was based on the fact that the price for each of our Ordinary Shares on the TASE is significantly lower than the exercise price of the Series II Options, which are exercisable at a price of NIS 6.08 per Ordinary Share. During the 30 day trading period prior to the date of this proxy statement, the highest closing price of our ordinary shares on the TASE, was NIS 1.35. Consequently, in order to increase the probability of the exercise of the Series II Options and the resulting revenues to our Company, it was resolved to extend the exercise period to June 30, 2013, while leaving all the other terms unchanged. If the exercise period is not extended, it is more likely that most of the Options will expire before option-holders have an opportunity to exercise them. Extending the exercise period will allow us to raise capital without having to expend additional effort, and would not impose on us any other costs. On August 26, 2011, we received approval for summoning this Meeting from the District Court of Jerusalem. We recommend that shareholders vote “FOR” the approval of the extension of the exercise period of the Series II Options. The shareholders are requested to adopt the following resolution: “RESOLVED that the extension of the Series II Options exercise period until June 30, 2013, is hereby approved.” The affirmative vote of the majority of the Entitled Shareholders participating in the meeting who hold at least 75% of the voting power of the Entitled Shareholders, represented at the meeting in person or by proxy or by providing a written ballot and voting thereon, is necessary for approval of the proposal to extend the exercise period of the Series II Options. The Board of Directors recommends that the shareholders vote “FOR” the approval of the extension of the exercise period of the Series II Options, as described above. By Order of the Board of Directors Date: September 26, 2011 3
